Citation Nr: 0002687	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  96-24 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a temporary total rating, pursuant to 
38 C.F.R. § 4.29, for a period of hospitalization in April 
1990, for a service-connected psychiatric disability.

3.  Entitlement to service connection for a chronic stomach 
disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1976 to 
February 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 1988, October 1989, and 
October 1990 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
denied the benefits sought on appeal.  

Upon a review of the veteran's claims file, it appears that 
he has raised an issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  That issue has not been developed, 
and is referred back to the RO.

The issue of entitlement to a rating in excess of 30 percent 
for a psychiatric disorder, most recently characterized as 
post-traumatic stress disorder (PTSD), is addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  In an April 1990 rating decision, the veteran was granted 
service connection for generalized anxiety disorder with 
panic episodes, effective from March 1989.
2.  From April 3, 1990 to April 14, 1990, the veteran was 
hospitalized in a VA hospital with a diagnosis of PTSD and 
dysthymic disorder.

3.  Following discharge from the VA hospital on April 14, 
1990, the veteran was prescribed treatment on an outpatient 
basis two times a week; there is no evidence that the veteran 
required a prolonged period of convalescence.

4.  There is no competent medical evidence of record of a 
nexus, or link, between a chronic stomach disorder, and an 
incident of the veteran's active military service.  

5.  The veteran's does not currently have auditory thresholds 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
of 40 decibels or greater; nor does the veteran's hearing 
currently manifest auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 
decibels or greater; and the veteran's speech recognition 
scores using the Maryland CNC Test are not less than 94 
percent; the veteran does not have hearing loss of either ear 
as defined by the applicable VA regulation.


CONCLUSIONS OF LAW

1.  The requirements for an award of a temporary total rating 
pursuant to 38 C.F.R. § 4.29, for a period of hospitalization 
in April 1990, for a service-connected psychiatric 
disability, have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 4.29 (1999).

2.  The veteran has not presented evidence of a well grounded 
claim for service connection for a chronic stomach disorder.  
38 U.S.C.A. § 5107 (West 1991).

3.  The veteran has not presented evidence of a well grounded 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Temporary Total Rating

Initially, the Board notes that in the veteran's written 
Informal Hearing Presentation, dated in October 1999, he 
claimed entitlement to a temporary total rating for a period 
of hospitalization from March 1994 to May 1994, for a 
service-connected psychiatric disability.  A review of the 
record reveals that in an August 1994 rating decision, the RO 
granted a temporary total rating pursuant to 38 C.F.R. 
§ 4.29, from March 1994 to June 1994.  Thus, that issue is 
now moot.  The current issue on appeal involves a period of 
hospitalization in April 1990.  

The Board finds that the veteran's claim for a temporary 
total rating for a period of hospitalization in April 1990, 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  In that regard, the Board notes that 
a claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further development 
is required to comply with the duty to assist the veteran in 
developing facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107(a).

According to the law, a total disability rating (100 percent) 
will be assigned without regard to other provisions of the 
rating schedule when it is established that a service-
connected disability has required hospital treatment in a VA 
or an approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days.  38 C.F.R. 
§ 4.29 (1999).  Meritorious claims of veterans who are 
discharged from the hospital with less than the required 
number of days but need post-hospital care and a prolonged 
period of convalescence will be referred to the Director, 
Compensation and Pension Service, under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 4.29(g).

The veteran contends, as set forth in his April 1990 claim, 
that he should be entitled to a temporary total rating for a 
period of hospitalization in April 1990, in which he was 
hospitalized for a service-connected psychiatric disability.  
In that regard, the Board notes that in an April 1990 rating 
decision, the veteran was granted service connection for 
generalized anxiety disorder with panic episodes, effective 
from March 1989.  The record further reflects that on April 
3, 1990, the veteran was admitted to a VA hospital, and 
discharged on April 14, 1990.  The diagnosis was PTSD and 
dysthymic disorder.  There is no dispute that the foregoing 
period of hospitalization was less than 21 days.  See 
38 C.F.R. § 4.29.  However, the veteran maintains that he 
required post-hospital care and thus, should be entitled to a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.29(g).  In the veteran's substantive appeal, received in 
May 1991, he maintains that his doctor insisted that he take 
a period of convalescence and undergo therapy.  The veteran 
also maintains that he was not allowed to return to work 
until April 30, 1990.

The evidence of record pertaining to the veteran's April 1990 
hospitalization is set forth as follows.  On April 2, 1990, 
the veteran was admitted to a VA hospital in Beckley, West 
Virginia, with a diagnosis of recurrent major depression.  It 
was noted that the veteran had attempted suicide that morning 
by taking an overdose of his medications.  Upon discharge 
later that same day, it was recommended that the veteran be 
sent for further care and treatment to another VA medical 
center (VAMC).  On April 3, 1990, the veteran was 
hospitalized at a VAMC in Clarksville, West Virginia.  The 
discharge summary report reveals that the veteran was 
discharged on April 14, 1990.  It was noted that the veteran 
should not return to that facility, but should "follow-up 
two times a week in private therapy and family therapy."  He 
was given medications, and the veteran was described as 
"competent and employable."  On a VA outpatient record 
dated April 25, 1990, it was noted that the veteran had 
"full recovery of control."  In the examiner's professional 
opinion, the veteran was "currently medically and 
psychiatrically stable."  Further, it was noted that the 
veteran was "able to resume work with interruption," and 
that none of his medications would interfere with work 
performance.  

In light of the foregoing evidence, the Board concludes that 
there is no evidence of "post-hospital care and a prolonged 
period of convalescence," as contemplated by 38 C.F.R. 
§ 4.29(g).  The Board acknowledges and accepts the veteran's 
contentions that he had to undergo treatment following his 
hospitalization, and that he was not working during that time 
period.  However, according to the evidence of record, the 
veteran's condition greatly improved by late April 1990, and 
there is no evidence that the veteran required a prolonged 
period of convalescence.  

Furthermore, the Board acknowledges the veteran's contention, 
as set forth in his substantive appeal, that his entire 
period of treatment, including the hospitalization and the 
post-hospitalization, amounted to more than 21 days.  
However, the standard in 38 C.F.R. § 4.29(g) is not whether a 
total of 21 days of treatment can be found.  Rather, the 
focus is on the type of post-hospital case, and the length of 
a period of convalescence, if any.  In the present case, the 
Board simply finds no basis to require that this claim be 
remanded back to the Director, Compensation and Pension 
Service for review, and the veteran's claim is denied.  See 
38 C.F.R. § 4.29(g). 

II.  Service Connection

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In reviewing 
any claim for service connection, however, the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  See Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

A.  Stomach Disorder

The veteran maintains that he currently has a chronic stomach 
disorder, which is related to his active military service.  
The Board has thoroughly reviewed the record, and for the 
reasons set forth below, finds that the veteran has not 
presented evidence of a well grounded claim, and as such, his 
appeal must be denied.  

The veteran's service medical records reveal that in an April 
1976 pre-induction examination report, the veteran was noted 
to have gastritis.  A January 1980 service medical record 
contains a diagnosis of gastroenteritis.  There are no 
accompanying clinical notes with that diagnosis.  An August 
1980 service medical record indicates that the veteran was 
seen with complaints of epigastric pain for four months.  The 
provisional diagnosis was epigastric pain, probably peptic 
ulcer disease.  However, the final diagnosis was a resolved 
viral syndrome.

In a December 1989 hearing at the RO, the veteran denied 
giving a history of gastritis prior to entering military 
service.  He indicated that he described having occasional 
hard stools, but nothing like the symptoms he was currently 
experiencing.  

A February 1990 VA examination report indicates that the 
veteran complained of recurrent gastrointestinal upsets.  
From February 1990 to March 1990, the veteran was 
hospitalized for an ultrasound of the abdomen to assess his 
complaints of pain.  The veteran reported a history of nausea 
and vomiting for eleven years.  The study was unremarkable.  

In several more recent statements of record, the veteran 
claims that he has a stomach disorder secondary to the 
medications he takes for his psychiatric disability.

The Board has thoroughly reviewed the record, as summarized 
above.  However, the Board finds that the veteran's claim for 
service connection for a chronic stomach disorder must be 
denied as not well grounded.  The Board notes that the 
veteran's service medical records indicate that he was seen 
with complaints of stomach problems.  Furthermore, the Board 
acknowledges that following service separation, the veteran 
frequently complained of stomach problems, including nausea. 

However, despite the foregoing, the crucial element missing 
in this appeal is competent medical evidence of a nexus, or 
link, between any current stomach disorder, and an incident 
of the veteran's active military service or a service-
connected disability.  See Epps, 126 F. 3d at 1468.  Although 
the veteran complained of stomach problems during service, 
and also on several occasions following service, there is no 
medical evidence of record of a chronic stomach disorder 
during service, nor does the record reflect that the 
veteran's inservice symptoms of a stomach disorder were 
continuous following service separation.  See Savage, 10 Vet. 
App. at 498.  The Board acknowledges the veteran's complaints 
of stomach pain, but in the absence of competent medical 
evidence of a nexus, or link, between any current complaints 
of a stomach disorder and the veteran's active military 
service, the claim is simply not well grounded.  
Additionally, despite the veteran's more recent complaints 
that his stomach pain is due to his medications taken for his 
service-connected psychiatric disorder, there is no competent 
medical opinion to that effect.  See 38 C.F.R. § 3.310(a).  

The Board acknowledges the veteran's statements that he 
currently has a stomach disorder, which he believes is due to 
his time in active military service.  However, as the veteran 
does not appear to have any medical expertise or training, he 
is not competent to comment on the question of medical 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
the absence of medical evidence that any current stomach 
disorder is related to the veteran's military service, or a 
service-connected disability, the veteran's claim must fail 
as not well grounded.  

As the Board finds that the veteran has not presented 
evidence of a well grounded claim, the VA is under no further 
duty to assist the veteran in developing the facts pertinent 
to that claim, including obtaining an additional medical 
opinion.  See Epps, 126 F.3d at 1468 ("there is nothing in 
the text of [38 U.S.C.A.] § 5107 to suggest that the [VA] has 
a duty to assist a claimant until the claimant meets his or 
her burden of establishing a 'well grounded' claim.").  
Furthermore, the Board is unaware of the existence of any 
relevant evidence, which, if obtained, would well ground the 
veteran's claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 
( Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present a well grounded 
claim for service connection for a stomach disorder.  Id; 
Robinette, 8 Vet. App. at 77-78.  In that regard, medical 
evidence is needed that establishes a current diagnosis of 
the claimed disorder, along with medical evidence of a nexus 
or link between a current disorder and an incident of the 
veteran's active military service or a service-connected 
disability. 
B.  Hearing Loss

The veteran contends that he currently has bilateral hearing 
loss which is related to his active military service.  The 
Board has thoroughly reviewed the record, but for the reasons 
set forth below, finds that the veteran has failed to submit 
a well grounded claim for service connection for hearing loss 
and, therefore, his appeal must be denied.  

The veteran's service medical records reveal that in 
September 1977, he was seen with complaints of hearing 
difficulties and headaches.  An examination revealed a 
"normal ear exam."  It was noted that the audio was normal, 
with extremely mild high frequency hearing loss.  It was 
further noted that as compared to the veteran's induction 
audiometric examination, he had a reduction in hearing loss 
at 4000 Hertz.  The impression was probable early noise 
induced hearing loss, and the veteran was to be rechecked in 
six months.  A July 1979 service examination is negative for 
any diagnosis of hearing loss.  At 4000 Hertz, the veteran's 
pure tone thresholds, in decibels, was 20 decibels, 
bilaterally.  The veteran's service separation examination 
report, dated in July 1980, reveals pure tone thresholds of 
15 decibels in the right ear at 4000 Hertz, and 20 decibels 
in the left ear at 4000 Hertz.

Following service separation, in a June 1989 hearing at the 
RO, the veteran testified that sometime around 1977, when he 
was working in radio control in service, he noticed that he 
had to keep increasing the volume controls to better 
understand the aircrafts.  His supervisor had him report to 
an audiological examination, at which time it was noted that 
he had high frequency hearing loss.  

In July 1989, the veteran underwent a VA audiological 
examination, and was diagnosed with high frequency hearing 
loss at 4000 and 6000 Hertz, "possibly due to noise 
exposure."  At 4000 Hertz, the veteran's bilateral pure tone 
threshold was 30 decibels.  Speech discrimination in the 
right ear was 96 percent and 100 percent in the left ear.  

A VA outpatient treatment record dated in November 1991, 
indicates that the veteran had normal hearing, bilaterally, 
for the low and mid speech frequencies, and a mild loss for 
the high frequency.

Based on a review of the evidence of record, as summarized 
above, the Board finds that there is some medical evidence to 
show that the veteran has mild high frequency hearing loss.  
There is also some indication that it began during service or 
as the result of his exposure to noise while on active duty, 
although a recent opinion regarding its etiology was rather 
equivocal.  However, the Board finds that his appeal must 
fail as the evidence of record does not reflect that the 
veteran meets the criteria for impaired hearing as a 
disability for VA purposes.  In that regard, VA regulations 
provide that for VA purposes, impaired hearing is considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  In the present appeal, the veteran does 
not meet the foregoing criteria.  Therefore, the veteran's 
mild high frequency hearing loss is not a disability for VA 
purposes, and in the absence of evidence of a current hearing 
loss disability, the veteran's appeal must fail. 

As the veteran does not have hearing loss of either ear as 
defined by the cited legal authority, his claim must be found 
not well grounded.  Epps, supra.  As the Board finds that the 
veteran has not presented evidence of a well grounded claim, 
the VA is under no further duty to assist the veteran in 
developing the facts pertinent to that claim, including 
obtaining an additional medical opinion.  See Epps, 126 F.3d 
at 1468 ("there is nothing in the text of [38 U.S.C.A.] 
§ 5107 to suggest that the [VA] has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim.").  Furthermore, the 
Board is unaware of the existence of any relevant evidence, 
which, if obtained, would well ground the veteran's claim.  
See McKnight v. Gober, 131 F.3d 1483, 1485 ( Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present a well grounded 
claim for service connection for hearing loss.  Id; 
Robinette, 8 Vet. App. at 77-78.  In that regard, medical 
evidence is needed that establishes a current diagnosis of 
the claimed disorder, as defined by 38 C.F.R. § 3.385, along 
with medical evidence of a nexus or link between a current 
disorder and an incident of the veteran's active military 
service or a service-connected disability.


ORDER

In the absence of evidence of a well grounded claim, service 
connection for a chronic stomach disorder is denied.

In the absence of evidence of a well grounded claim, service 
connection for  bilateral hearing loss is denied.


REMAND

The record reveals that in an April 1990 rating decision, the 
veteran was granted service connection for generalized 
anxiety disorder with panic episodes, and assigned a 30 
percent evaluation effective from March 1989.  In a July 1990 
rating decision, the RO confirmed the 30 percent evaluation.  
The veteran disagreed with that decision, and initiated this 
appeal.  The Board notes that more recently, in a May 1995 
rating decision, the RO granted service connection for PTSD, 
and assigned a 30 percent rating.  Essentially, it appears 
that both psychiatric disabilities were incorporated into one 
psychiatric disability, rated as 30 percent disabling, and 
the veteran's appeal for an increased rating has been pending 
since October 1990.    

The Board notes that during the pendency of this appeal, the 
regulations pertaining to evaluation of mental disorders were 
amended, effective November 7, 1996.  See 61 Fed. Reg. 52695-
52702 (1996) (presently codified at 38 C.F.R. §§ 4.125- 4.130 
(1997) (hereinafter referred to as "current" regulations).  
The United States Court of Veterans Claims ("Court"; known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the ... 
judicial appeal process has been concluded, the version most 
favorable to appellant should and ... will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  

The Board has reviewed the record, and it appears that since 
the regulations for evaluating PTSD were amended, the RO has 
evaluated the veteran's claim based solely on the current 
regulations, as reflected in the November 1998 Supplemental 
Statement of the Case.  There is no indication in the record 
that the RO continued to also consider the version of the 
regulations in effect prior to November 1996, as mandated by 
the Court in Karnas, supra.  Furthermore, the veteran has not 
been afforded a VA examination since the amended regulations 
for mental disorders were effectuated more than three years 
ago.

In view of the foregoing, it is the Board's judgment that the 
veteran should be afforded a VA psychiatric examination for 
the purpose of determining the current degree of impairment 
due solely to his service-connected PTSD.  Caffrey v. Brown, 
6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The RO must then readjudicate the increased 
rating claim, considering the regulations that were in effect 
prior to and from November 7, 1996.

Accordingly, this case is remanded to the RO for the 
following:  

1.  The veteran should undergo a VA 
psychiatric examination to determine the 
current nature and severity of his PTSD.  
Any and all studies and tests deemed 
necessary, including psychological 
testing, should be accomplished.  The 
claims folder and a copy of this REMAND 
should be made available to the examiner 
for review.  The examiner is specifically 
requested to assign a GAF solely based on 
PTSD symptoms and comment on the 
industrial impairment currently imposed 
on the veteran solely by PTSD symptoms.  
Clinical findings and the rationale for 
all opinions expressed should be reported 
in detail. 

2.  After completion of the foregoing, 
the RO should evaluate the veteran's PTSD 
under both the former and the current 
versions of the regulations for 
evaluating PTSD, including all other 
pertinent criteria, and apply the most 
favorable result.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case, which 
includes a summary of all pertinent 
evidence and legal authority, including 
both the former and current version of 
the rating criteria for evaluating PTSD, 
as well as the reasons for the decision.  
The veteran should be afforded a 
reasonable period in which to respond.  
The record should then be returned to the 
Board for further appellate review.

The purpose of this REMAND is to ensure that all due process 
requirements are met.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

